DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 18 objected to because of the following informalities “the illumination device includes an LED band”. It appears “band” should not be there because it is not a part in the device. For examination purpose, “band” is not considered in the claim. Appropriate correction is required.

Claim 22 objected to because of typo: 1) “provide” in line 2; 2) “and/or set apart from,”.  It appears that “,” should not be there. Appropriate corrections are required.

Claim 32 objected to because of typo: “the illumination means” in line 3. It appears that it should be “the illumination device”.  Appropriate correction is required.

Claim 37 objected to because of the following informalities: “illumination device arranged as an LED band”. It appears “band” should not be there because it is not a part in the device and it is not clear for the arrangement. For examination purpose, the limitation is being interpreted as “illumination device arranged with LEDs”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19, 23, 31, 35, and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “at least one module having at least one module, the module ……”. There is insufficient antecedent basis for this limitation in the claim because it is not clear what “the module” is in “at least one module having at least one module”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “at least one module ……”. Appropriate clarification is required.

Claim 19 recites the limitation “regular intervals” in line 2. There is insufficient antecedent basis for this limitation in the claim because there is no definition for “regular”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “even intervals”. Appropriate clarification is required.

Claim 23 recites the limitation “and/or the curve” in lines 3 and 5. There is insufficient antecedent basis for this limitation in the claim because “a curve” defined in line 2 is for “a first region”. 

Claim 31 recites the limitation “that emerges via the slots in a direction of the driving surface” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim because there is no direction for “the driving surface”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “that illuminates the driving surface via the slots”. Appropriate clarification is required.

Claim 35 recites the limitation “, the number being controlled as a function of …… ” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim because only the number of illuminated LEDs can be controlled once the LEDs are installed. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “, the number of illuminated LEDs being controlled as a function of …… ”. Appropriate clarification is required.

Claim 37 recites the limitations: 1) “regular intervals” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim because there is no definition for “regular”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “even intervals”. 2) “…… emerges via the slots in a direction of the driving surface” in lines 19-20. There is insufficient antecedent basis for this limitation in the claim because there is no direction for “the driving surface”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “…… illuminates the driving surface via the slots”. Appropriate clarifications are required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (Japanese Patent No. 2016219258).
Regarding claim 16, Ito discloses that a mobile part ([0011] line 3, mobile body), comprising: 
at least one module including a controllable illumination device arranged and/or positioned in elongated form along a planar curve and/or line {[0011] line 4, lighting device; [0018] line 2, controlled; [0028] lines 2(dispose), 4-5 (arranged along, shape)}.

Regarding claim 17, which depends on claim 16, Ito discloses that in the mobile part,
the mobile part is movable on a driving surface ([0025] lines 3-5).

Regarding claim 18, which depends on claim 16, Ito discloses that in the mobile part,
the illumination device includes an LED ([0028] line 1).

Regarding claim 19, which depends on claim 16, Ito discloses that in the mobile part,
the illumination device includes LEDs arranged along the curve and/or at even intervals from one another ([0028] lines 4-5, evenly, doughnut shape).

Regarding claim 26, which depends on claim 16, Ito discloses that in the mobile part,
the module includes at least one radar sensor ([0062] lines 4-5).

Regarding claim 27, which depends on claims 16 and 26, Ito discloses that in the mobile part,
the radar sensor is adapted to monitor a space region and/or determine a distance of objects from the radar sensor ([0071] lines 2-3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 16 above, and further in view of Suessemilch et al. (U.S. Patent No. 9508235, hereafter Suessemilch).
	Regarding claim 20, which depends on claim 16, Ito discloses that in the mobile part,
the module is arranged on and/or screw-connected to the mobile part (Fig.1 item 10, housing, lighting device in the housing; [0046] lines 5-6, housing, mounted; A person of ordinary skill has good reason within his or her technical grasp to mount housing on a movable body using screw to fix it.  It is likely the claimed method not of innovation but of ordinary skill.), the mobile part being movable on a driving surface ([0025] lines 3-5, move on road), 

a projection of the mobile part perpendicular to the driving surface having the module at an outer frame and/or in a corner region of the projection (col.1 line 45, projection unit; Fig.3 perpendicular to the driving surface; A person of ordinary skill has good reason within his or her technical grasp to mount the module at any locations associated to other devices on the mobile part as needed.  It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Suessemilch to install a projector on the mobile part. Doing so would project the planned movement path of the mobile part so as to improve the operation of self-directing mobile part, as recognized by Suessemilch (col.1 lines 45-47, 54-56).

Regarding claim 24, which depends on claim 16, Ito does not disclose a projection of the mobile part. In the same field of endeavor, Suessemilch discloses that in the mobile part,
the module is arranged in an outer corner region of a frame of the mobile part and/or the module is arranged as a rounded outer corner region of a projection of the mobile part that includes the module perpendicular to a driving surface (col.1 line 45, projection unit; Fig.3 perpendicular to the driving surface; A person of ordinary skill has good reason within his or her technical grasp to mount the module at any locations associated to other devices on the mobile part as needed.  It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Suessemilch to install a projector on the mobile part. Doing so would project the planned movement path of the mobile part so 

Regarding claim 25, which depends on claim 16, Ito does not disclose a projection of the mobile part. In the same field of endeavor, Suessemilch discloses that in the mobile part,
additional modules having a similar and/or identical configuration as the module are provided on the mobile part (It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the module, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the module for the purpose of collecting more data coverage.), 
the additional modules being arranged on an outer corner region of a frame of the mobile part and/or arranged as a respective rounded outer corner region of a projection of the mobile part including the module perpendicular to a driving surface (col.1 line 45, projection unit; Fig.3 perpendicular to the driving surface; A person of ordinary skill has good reason within his or her technical grasp to mount multiple modules as needed at any locations associated to other devices on the mobile part. It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Suessemilch to install a projector on the mobile part. Doing so would project the planned movement path of the mobile part so as to improve the operation of self-directing mobile part, as recognized by Suessemilch (col.1 lines 45-47, 54-56).


s 21, 23, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 16 above, and further in view of Cho et al. (U.S. Patent No. 9809149, hereafter Cho).
Regarding claim 21, which depends on claim 16, Ito discloses that in the mobile part,
the module is connected and/or screw-connected to a frame of the mobile part (Fig.1 item 10, housing, lighting device in the housing; [0046] lines 5-6, housing, mounted; A person of ordinary skill has good reason within his or her technical grasp to mount housing on a movable body using screw to fix it.  It is likely the claimed method not of innovation but of ordinary skill.), the module is electrically suppliable from an energy accumulator of the mobile part via a plug connection ([0057] lines 2-3, battery, power; A person of ordinary skill has good reason within his or her technical grasp to use plug connections between power supply and device elements because that makes maintenance easily implemented. It is likely the claimed method not of innovation but of ordinary skill.), 
However, Ito does not disclose a convex / concave region on the surface of the module. In the same field of endeavor, Cho discloses that 
a surface of the module includes a convex region arranged between two concave regions and/or depressions that are set apart from each other (Fig.26, convex region with two concave regions, set apart, depressions is the same as concave regions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Cho to install LED on a curved surface with a convex region between two concave regions. Doing so would provide optimum luminous flux using a small number of light sources so as to reduce the total size of the illuminating device, as recognized by Cho (col.1 lines 54-57).

23, which depends on claims 16 and 21, Ito does not disclose a convex / concave region on the surface of the module. In the same field of endeavor, Cho discloses that in the mobile part,
a first region of the illumination and/or a curve along which the illumination device is arranged is arranged in the convex region, a second region of the illumination device and/or a curve is arranged in one of the concave regions, and a third region of the illumination device and/or a curve is in one of the concave regions (Fig.26, convex region in middle, two concave regions are on both side of the convex region.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Cho to install LED on a curved surface with a convex region between two concave regions. Doing so would provide optimum luminous flux using a small number of light sources so as to reduce the total size of the illuminating device, as recognized by Cho (col.1 lines 54-57).

Regarding claim 29, which depends on claims 16 and 21, Ito does not disclose concave regions on the surface of the module. In the same field of endeavor, Cho discloses that in the mobile part,
the concave regions are arranged as depressions on the surface of the module and/or the depression relate to a plane that is aligned in parallel with a driving surface (Fig.26, concave regions is the same as depressions, substrate 100; A person of ordinary skill has good reason within his or her technical grasp to mount the lighting device on a plane surface, which can be parallel with a driving surface, depending on the illumination coverage. It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Cho to install LED on a curved 

Regarding claim 30, which depends on claim 16, Ito discloses that the mobile part,
a housing of the module (Fig.1 item 10, housing; [0027] line 3, housing)
However, Ito does not disclose slots. In the same field of endeavor, Cho discloses that 
a housing of the module includes uninterrupted slots aligned in parallel with a driving surface (Fig. 20A, row 330, 350, slots for more LEDs, uninterrupted, parallel; col.10 lines 22-24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Cho to install more LEDs. Doing so would provide light source arrays for individually control, as recognized by Cho (col.6 lines 63-65).

Regarding claim 31, which depends on claims 16 and 30, Ito discloses that in the mobile part,
a further illumination device is arranged in an interior space region of the module surrounded by a housing ([0048] lines 3-4, housing, light emitting device in the housing) and is adapted to generate light that illuminates the driving surface via the slots (It is well known that light transmits through slots if there are in its transmission path.).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 16 above, and further in view of Cho and Degen et al (German Patent No. 102011110196, hereafter Degen).
Regarding claim 22, which depends on claim 16, Ito discloses that in the mobile part,

However, Ito does not disclose the LED arranged along a planar curve on the surface of the module. In the same field of endeavor, Cho discloses that 
 the illumination device is 4arranged elongated form along a planar curve, and/or a line aligned in parallel with and/or set apart from, a driving surface and/or a plane (Fig.26, planar curve; Fig.20A, rows, parallel to horizontal surface/plane, set apart). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Cho to install LED on a curved surface with a convex region between two concave regions. Doing so would provide optimum luminous flux using a small number of light sources so as to reduce the total size of the illuminating device, as recognized by Cho (col.1 lines 54-57).
However, Ito and Cho do not disclose the type of wheel used in the mobile part. In the same field of endeavor, Degen discloses that
a driving surface and/or a plane that encompasses rotational axes of wheels of the mobile part (Fig.6 item 1, encompasses rotational axes).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the wheels in Ito with the wheels in Degen. Doing so would get the same flexibility as the claim.


28 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Suessemilch, as applied to claims 16 and 25 above, and further in view of Zhu (U.S. Patent No. 9097800, hereafter Zhu).
Regarding claim 28, which depends on claims 16 and 25, Ito and Suessemilch do not disclose radar sensor arranged around the mobile part.  In the same field of endeavor, Zhu discloses that in the mobile part, 
the additional modules are arranged to provide all-around monitoring and/or radar sensors of the additional modules are adapted to monitor an entire angle at circumference region in relation to a center point situated in the mobile part in a plane extending in parallel with a driving surface (col.12 lines 8-16; A person of ordinary skill has good reason within his or her technical grasp to install enough radar sensors at any locations around a mobile part as needed to obtain a whole coverage around the mobile part. It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito and Suessemilch with the teachings of Zhu to install modules at different locations as needed. Doing so would provide information surrounding the mobile part, as recognized by Zhu (col.7 lines 14-16, sensors, surrounding).


Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claims 16 above, and further in view of Singh et al. (G. Singh, E. R. Collins, S. K. Rönnberg, E. O. A. Larsson and M. H. J. Bollen, "Impact of high frequency conducted voltage disturbances on LED driver circuits," 2017 IEEE Power & Energy Society General Meeting, 2017, pp. 1-5, doi: 10.1109/PESGM.2017.8274378, hereafter Singh) and Kentley et al. (U.S. Patent No. 9701239, hereafter Kentley).
32, Ito does not disclose the frequency in the operation of the mobile part. In the same field of endeavor, Singh discloses that a method for operating a mobile part comprising:
actuating the illumination means at a clock pulse frequency that is greater than 500 Hertz (page 2 lines 7-9 below “III-A Test signals”, high pass filter, cut off, 500Hz, LED);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Singh to operate LED in frequency larger than 500Hz. Doing so would avoid lamp flicker, as recognized by Singh (page 4 lines 9-10 below Fig.8).
However, Ito and Singh do not disclose color display of the emitted light. In the same field of endeavor, Kentley discloses that 
controlling a hue, a color and/or a flashing frequency of light emitted by the illumination device (col.28 lines 36-41, determine, color, light; col.29 line 4 RGB LED; It is well known that Hue is calculated from R, G, B, which means controlling color is the same as controlling Hue.) as a function of a detected distance of an object from the mobile part (col.42 lines 55-57, flash pattern, vary; col.43 lines 6-17, pattern selected according to distance); 
wherein the clock pulse frequency is increased with a decreasing flashing frequency (It is well known that human eyes are sensitive to flash rate in frequency of range 4-8 Hz. Very fast blinking is less attention.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito and Singh with the teachings of Kentley to operate RGB LED color as a function of the distance data from radar sensor. Doing so would provide visual alerts based on exterior data, as recognized by Kentley (col.28 lines 26-28).

33, which depends on claims 16 and 32, it is well known that human eyes are sensitive to frequencies of 4-8 Hz, which is “flash”.

Regarding claim 34, which depends on claims 16 and 32, it is well known that human eyes are sensitive to frequencies of 4-8 Hz. The more frequency blinking, the less attention to human eyes.

Regarding claim 35, which depends on claims 16 and 32, Ito and Singh do not disclose color display of the emitted light. In the same field of endeavor, Kentley discloses that in the method, 
the hue is controlled from red via orange and then via yellow to green (it is well known that RGB color codes for red, orange, yellow, and green are FF0000, FF8000, FFFF00, and 00FF00, which corresponds to hue angles 0, 30, 60, and 120 degrees, respectively.) with decreasing distance decreases from a first value to a second value (A person of ordinary skill has good reason within his or her technical grasp to cooperate color codes with measured data in the design of controlled lighting device. See claim 32 for controlled lighting pattern based on measured distance. It is likely the claimed method not of innovation but of ordinary skill.), and/or 
the illumination device has a number of LEDs, the number of illuminated LEDs being controlled as a function of the sensed distance of the object [col.28 line 30, active, selected light emitter; col.23 line 37, radar sensor; col.39 lines 26-29(object representative, location, distance), 36-44 (upon detecting object, location, emit light alert); col.40 lines 29-33, closer, more light activated as needed].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito and Singh with the teachings of Kentley to selectively operate RGB LEDs based on measured data. Doing so would provide visual alerts based on exterior data, as recognized by Kentley (col.28 lines 26-28).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claims 16 above, and further in view of Grosse (U.S. Patent No. 9764900, hereafter Grosse).
Regarding claim 36, Ito does not disclose a planar driving surface. In the same field of endeavor, Grosse discloses that a system, comprising: 
6a planar driving surface and a mobile part as recited in claim 16 [abstract lines 1(system), 6-7(conveyor vehicle, guide tracks)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Grosse to use the mobile part in a system (e.g. a rack storage system). Doing so would provide signaling to prevent collision in an automatic system (e.g. an automatic rack storage system), as recognized by Grosse (col.24 lines 48-50).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Cho, and Suessemilch.
Regarding claim 37, Ito discloses that a mobile part movable on a driving surface ([0011] line 3 mobile body; [0025] lines 3-5), comprising: 
at least one module including a controllable illumination device arranged as an LED band ([0011] line 4 lighting device; [0018] line 2, controlled; [0028] lines 4-5, LED, arranged along, shape), 
the illumination device arranged and/or positioned in elongated form along a straight line (Fig.1A item 11), 
the module being screw- connected to a frame of the mobile part (Fig.1 item 10, housing, lighting device in the housing; [0046] lines 5-6, housing, mounted; A person of ordinary skill has good reason within his or her technical grasp to mount a housing on a movable body using screw to fix it.  It is likely the claimed method not of innovation but of ordinary skill.), the module being electrically suppliable from an energy accumulator of the mobile part via a plug connection ([0057] lines 2-3, 
further modules provided on the mobile part and having a similar and/or identical configuration as the module (It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the module, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the module for the purpose of collecting more data coverage.), 
wherein in each module includes at least one radar sensor adapted for all- around monitoring ([0062] lines 4-5; [0035] lines 2, radiate around), 
a housing of the module (Fig.1 item 10, housing; [0027] line 3, housing)
a further illumination device is arranged in an interior space region of the module surrounded by the housing of the module ([0048] lines 3-4, housing, light emitting device in the housing), so that light generated by the further illumination device illuminates the driving surface via the slots (It is well known that light transmits through slots if there are in its transmission path.).
However, Ito does not disclose a projection of the mobile part. In the same field of endeavor, Suessemilch discloses that
the module being positioned on the mobile part such that a projection of the mobile part perpendicular onto the driving surface has the module at an outer frame and/or on a corner region of the projection (col.1 line 45, projection unit; Fig.3 perpendicular to the driving surface; A person of ordinary skill has good reason within his or her technical grasp to mount the module at any locations associated to other devices on the mobile part as needed.  It is likely the claimed method not of innovation but of ordinary skill.), 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with the teachings of Suessemilch to install a projector on the mobile part. Doing so would project the planned movement path of the mobile part so as to improve the operation of self-directing mobile part, as recognized by Suessemilch (col.1 lines 45-47, 54-56).
However, Ito and Suessemilch do not disclose the arrangement of multiple LEDs and slots for additional LED illumination. In the same field of endeavor, Cho discloses that 
the illumination device including LEDs arranged along the line at even intervals from one another (Fig.20A, row, light, item330, even intervals), 
a housing of the module includes uninterrupted slots aligned in parallel with the driving surface (Fig. 20A, row 330 and 350  for more LEDs, uninterrupted, parallel; col.10 lines 22-24) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito and Suessemilch with the teachings of Cho to install multiple LEDs. Doing so would provide light source arrays for individually control, as recognized by Cho (col.6 lines 63-65).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648